Exhibit 10.26

FIBER SUPPLY AGREEMENT

by and among

WELLS TRS HARVESTING OPERATIONS, LLC,

MEADWESTVACO CORPORATION

and

MEADWESTVACO COATED BOARD, INC.

October 9, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

  

DEFINITIONS

   2

ARTICLE II

  

PURCHASE OF PRODUCTS

   6

Section 2.1

  

Purchase of Products

   6

Section 2.2

  

Modification of Specifications

   6

Section 2.3

  

Annual Plan

   6

Section 2.4

  

Force Majeure

   7

Section 2.5

  

Carbon Rights

   9

ARTICLE III

  

QUANTITY

   9

Section 3.1

  

Pine Pulpwood Requirements

   9

Section 3.2

  

Hardwood Pulpwood Requirements

   9

Section 3.3

  

Sawtimber Requirements

   9

Section 3.4

  

Product Forecasts

   10

Section 3.5

  

Satisfaction of Supply Requirements

   10

Section 3.6

  

Satisfaction of Purchase Requirements

   10

Section 3.7

  

Supply Variances

   10

Section 3.8

  

Optional Pine Pulpwood Purchases

   11

ARTICLE IV

  

PRICE AND DELIVERY TERMS

   11

Section 4.1

  

Prices

   11

Section 4.2

  

Pay or Take

   13

Section 4.3

  

Delivery Terms

   14

Section 4.4

  

Payment

   14

Section 4.5

  

Disputes

   15

Section 4.6

  

Compliance with Product Specifications

   15

ARTICLE V

  

TERM

   15

Section 5.1

  

Initial Term

   15

Section 5.2

  

Extended Term

   15

ARTICLE VI

  

REPRESENTATIONS, WARRANTIES AND COVENANTS

   16

Section 6.1

  

Warranty of Quality

   16

Section 6.2

  

Ownership of Products

   16

Section 6.3

  

Power and Authority; Enforceability

   16

Section 6.4

  

Compliance with Laws

   16

Section 6.5

  

Supplier as Independent Contractor

   17

Section 6.6

  

MeadWestvaco and Parent Power and Authority; Enforceability

   17

ARTICLE VII

  

DEFAULT AND INDEMNIFICATION

   17

Section 7.1

  

Indemnity

   17

Section 7.2

  

Certain Remedies

   18

ARTICLE VIII

  

CONSENT TO JURISDICTION

   19

Section 8.1

  

Consent to Jurisdiction

   19

ARTICLE IX

  

TERMINATION

   19

Section 9.1

  

Termination

   19

ARTICLE X

  

MISCELLANEOUS

   20

Section 10.1

  

Assignment by Supplier

   20

Section 10.2

  

Assignment by MeadWestvaco

   21

 

i



--------------------------------------------------------------------------------

Section 10.3

  

Notices

   21

Section 10.4

  

Amendment; Waiver

   22

Section 10.5

  

Entire Agreement

   22

Section 10.6

  

Sovereign Law

   22

Section 10.7

  

Binding Agreement

   23

Section 10.8

  

Headings

   23

Section 10.9

  

Counterparts

   23

Section 10.10

  

Annexes and Exhibits

   23

Section 10.11

  

Severability, etc

   23

Section 10.12

  

No Presumption Against Drafter

   23

Section 10.13

  

Arbitration

   23

Section 10.14

  

Supplier’s Collateral Assignment

   24

Section 10.15

  

Parental Guaranty

   24

ANNEXES, SCHEDULES AND EXHIBITS

 

ANNEXES

       

Annex A

    

Product Specifications

   A-1

SCHEDULES

       

Schedule 4.1

    

Prices

  

 

ii



--------------------------------------------------------------------------------

FIBER SUPPLY AGREEMENT

This FIBER SUPPLY AGREEMENT, dated as of October 9, 2007 (this “Agreement”), is
made by and between Wells TRS Harvesting Operations, LLC, a Delaware limited
liability company (“Supplier”), MEADWESTVACO CORPORATION (“Parent”), and
MEADWESTVACO COATED BOARD, INC., a Delaware corporation (“MeadWestvaco”).

RECITALS

A. MeadWestvaco has owned the Timberlands to provide a significant and reliable
source of wood fiber products for the Mahrt Mill and Cottonton Mill. The
Timberlands provided Pine Pulpwood, Hardwood Pulpwood, Chip-n-saw and Pine
Sawlogs, all of which have been used in connection with the production of
paperboard and lumber products at the Mahrt Mill and the Cottonton Mill.

B. Pursuant to a Contribution Agreement (the “Contribution Agreement”) dated as
of October 9, 2007, Timberlands II, LLC (“Owner”) acquired the Timberlands from
MeadWestvaco.

C. Pursuant to a Purchase and Sale Agreement dated as of August 3, 2007 (as the
same may be amended, the “Purchase and Sale Agreement”), MWV SPE, LLC (“Wells”)
acquired all of the outstanding ownership interests in Owner from MeadWestvaco
(the “Timberlands Interests”).

D. In connection with Wells’ acquisition of the Timberlands Interests, in order
to assure MeadWestvaco a long-term source of supply of the Products in order to
meet its paperboard and lumber production requirements at the Mahrt Mill and the
Cottonton Mill, and to provide Supplier with a reliable consumer for the wood
products from the Timberlands, Owner, MeadWestvaco and Supplier have entered
into a Master Stumpage Agreement (the “Master Stumpage Agreement”), of even date
herewith, pursuant to which Owner has agreed to make timber on the Timberlands
available for harvest by Supplier.

E. MeadWestvaco, Parent and Supplier are entering into this Agreement whereby
Supplier will agree to supply, and MeadWestvaco will agree to purchase on
specified terms, the wood volumes described herein.

Therefore, in consideration of the mutual covenants and agreements set forth
herein, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

The definitions given for terms shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“hereby,” “herein,” “hereof,” “hereunder” and words of similar import refer to
this Agreement as a whole and not merely to the specific section, paragraph or
clause in which such word appears. The word “party” or “parties” means a party
or the parties to this Agreement, unless preceded by the word “third” or unless
the context shall otherwise expressly require. All references herein to
Articles, Sections, Annexes and Exhibits shall be deemed references to Articles
and Sections of, and Annexes and Exhibits to, this Agreement unless the context
shall otherwise require. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation,” unless already
expressly followed by such phrase or the phrase “but not limited to.” Whenever
used in this Agreement, the following terms shall have the respective meanings
given to them in the provisions thereof indicated below:

“AAA” shall have the meaning provided in Section 10.13(a).

“Affiliate” of a Person means any other Person directly, or indirectly through
one or more intermediaries, controlling, controlled by or under common control
with the first Person. As used in this definition of the term “affiliate,” and
elsewhere herein with respect to any affiliate of any Person, “control”
(including the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of a Person, whether through the ownership
of voting securities, by voting trust, contract or similar arrangement, as
trustee or executor, or otherwise.

“Agreement” shall have the meaning provided in the opening paragraph of this
Agreement.

“Annual Plan” shall have the meaning provided in Section 2.3(a).

“Annual Volumes” means the amounts of Products that Supplier is required to sell
and deliver to MeadWestvaco, and MeadWestvaco is required to purchase, in each
Calendar Year as described in Sections 3.1, 3.2 and 3.3.

“Average Monthly Fuel Price” shall have the meaning provided in
Section 4.1(c)(iv).

“Base Fuel Price” shall have the meaning provided in Section 4.1(c)(i).

“BMPs” shall have the meaning provided in Section 4.2(a).

 

2



--------------------------------------------------------------------------------

“Calendar Year” means a full year beginning on January 1 and continuing through
December 31 thereof.

“Change in Control” means the removal or replacement of Forest Resource
Consultants, Inc. as the manager of Owner, except pursuant to an internalization
of Owner’s management functions.

“Chip-n-saw” means sawtimber consisting of southern yellow pine that meets the
minimum specifications for chip-n-saw as described in Annex A, MeadWestvaco
Southern Wood Product Sawtimber Specifications.

“Closing” means the completion of the conveyance of the Timberlands Interests to
Wells pursuant to the Purchase and Sale Agreement.

“Contract Prices” means the price paid by MeadWestvaco for each Product for each
Price Period, as determined under Section 4.1.

“Contribution Agreement” shall have the meaning set forth in the recitals to
this Agreement.

“Cottonton Mill” means the pine sawmill located in Cottonton, Alabama.

“Date of Closing” means the date this Agreement is executed and delivered.

“Fee Portion” means the portion of the Timberlands consisting of 228,019 acres
of fee land.

“Force Majeure” shall have the meaning provided in Section 2.4(a).

“Force Majeure Period” shall have the meaning provided in Section 2.4(c).

“Fuel Price Adjustment” shall have the meaning provided in Section 4.1 (c).

“Hardwood Pulpwood” means pulpwood consisting of all hardwood species.

“Liens” means any and all liens, charges, mortgages, deeds to secure debt,
pledges, security interests, options of record, adverse claims or other
encumbrances of a liquidated amount or which are otherwise statutorily
enforceable, other than liens for ad valorem taxes not yet due and payable and
other than liens incurred or suffered by MeadWestvaco prior to the date of
Owner’s acquisition of the Timberlands; provided, however, none of the
aforementioned shall constitute a “Lien” in the event the same fails to prevent
Supplier from performing any of its obligations hereunder.

“Losses” means any and all claims, liabilities, obligations, losses, fines,
costs, royalties, proceedings, deficiencies or damages (whether absolute,
accrued, conditional or otherwise and whether or not resulting from third-party
claims) including, but not limited

 

3



--------------------------------------------------------------------------------

to, out-of-pocket expenses and reasonable actual attorneys’ and actual
accountants’ fees incurred in the investigation or defense of any of the same or
in enforcing any of their respective rights hereunder.

“LTC Portion” means the portion of the Timberlands consisting of approximately
51,730 acres subject to a long-term lease.

“Lower Trigger Price” shall have the meaning provided for in
Section 4.1(c)(iii).

“Mahrt Mill” means the Mahrt paperboard mill in Cottonton, Alabama.

“Master Stumpage Agreement” shall have the meaning set forth in the recitals to
this Agreement.

“MeadWestvaco” shall have the meaning provided in the opening paragraph to this
Agreement.

“Measurement Period” means a six-month period beginning January 1st and ending
June 30th or beginning July 1st and ending December 31st.

“Other Facilities” shall have the meaning provided in Section 4.3.

“Owner” shall have the meaning set forth in the recitals to this Agreement.

“Parent” shall have the meaning set forth in the preamble to this Agreement.

“Person” means any individual, sole proprietorship, trust, estate, executor,
legal representative, unincorporated association, association, institution,
corporation, company, partnership, limited liability company, limited liability
partnership, joint venture, government (whether national, Federal, state,
county, city, municipal or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof) or other entity.

“Pine Pulpwood” means pulpwood consisting of pine.

“Pine Sawlogs” means sawtimber consisting of southern yellow pine that meets the
minimum specifications for tree length sawtimber and pre-cut sawlogs as
described in Annex A, MeadWestvaco Southern Wood Product Sawtimber
Specifications.

“PLM Portion” means the portion of Timberlands consisting of approximately
44,461 acres subject to multiple shorter term leases, also known as Private Land
Management.

“Price Period” means a six-month period beginning February 15th and ending
August 14th or beginning August 15th and ending February 14th. The initial Price
Period shall begin on the Closing Date and end on February 14, 2008.

 

4



--------------------------------------------------------------------------------

“Product Specifications” shall have the meaning provided in Section 2.1.

“Production Forecast” shall have the meaning provided in Section 3.4.

“Products” means all Pine Pulpwood, Hardwood Pulpwood, Chip-n-saw and Pine
Sawlogs.

“Pulpwood” means Pine Pulpwood and Hardwood Pulpwood.

“Purchase and Sale Agreement” has the meaning set forth in the recitals to this
Agreement.

“Sawtimber” means Chip-n-saw and Pine Sawlogs.

“Stumpage” means the trees standing on the stump prior to harvest activities.

“Stumpage Prices” means the value of the trees standing on the stump prior to
harvest activities.

“Supplier” shall have the meaning set forth in the preamble to this Agreement.

“Sustainable Forest Practice Standards” shall mean practices substantially in
compliance with standards substantially similar to the Sustainable Forestry
Initiative™.

“Term” shall have the meaning provided in Section 5.2.

“Timberlands” means the approximately 324,210 acres of certain timberlands
located in Alabama and Georgia contributed to Owner by MeadWestvaco pursuant to
the Contribution Agreement.

“Timberlands Interests” shall have the meaning set forth in the recitals to this
Agreement.

“TMS” shall mean the publication known as Timber Mart-South published by the
University of Georgia, Warnell School of Forest Resources based on Georgia and
Alabama regions. In the event TMS is no longer published, a comparable
publication mutually acceptable to Supplier and MeadWestvaco shall replace TMS.

“TMS Average Price” shall mean, with respect to a Product for a Measurement
Period, the sum of the average delivered price for such Product for the Georgia
One, Georgia Two, Alabama One, and Alabama Two regions, as reported by TMS, for
the two quarters comprising the Measurement Period, divided by two. The 7”
Sawlog Product Price is based upon the TMS Average Price for Pine Sawlog woods
run. The 8” Sawlog Product Price is based upon the TMS Average Price for
plylogs.

 

5



--------------------------------------------------------------------------------

“Transfer” shall mean any sale, lease, conveyance, exchange, assignment,
hypothecation, lien, disposition or other transfer, directly or indirectly
(whether by agreement, operation of law or otherwise), of all or any portion of
the Timberlands.

“Upper Trigger Price” shall have the meaning provided for in
Section 4.1(c)(iii).

“Wells” shall have the meaning set forth in the preamble to this Agreement.

ARTICLE II

PURCHASE OF PRODUCTS

Section 2.1 Purchase of Products. Supplier agrees to sell and deliver, and
MeadWestvaco agrees to purchase, receive and pay for, in each Calendar Year (a
“Calendar Year”), the Annual Volumes, as defined herein, of Pine Pulpwood,
Hardwood Pulpwood, Chip-n-saw and Pine Sawlogs. All Pine Pulpwood, Hardwood
Pulpwood, Chip-n-saw and Pine Sawlogs purchased pursuant to this Agreement shall
satisfy, respectively, the specifications for the Products set forth in Annex A,
as may be modified from time to time in accordance with Section 2.2 (the
“Product Specifications”). For the purposes of this Agreement, a ton shall weigh
two thousand (2,000) pounds.

Section 2.2 Modification of Specifications. MeadWestvaco may, from time to time,
and upon at least two (2) months’ prior written notice to Supplier, reasonably
modify any of the Product Specifications that MeadWestvaco applies to
substantially all of its Product suppliers to the Mahrt Mill and Cottonton Mill.
MeadWestvaco shall not modify the Product Specifications to set higher standards
for Supplier than for such other Products suppliers. All Products sold by
Supplier to MeadWestvaco following the date the new specifications become
effective shall satisfy such modified Product Specifications.

Section 2.3 Annual Plan.

(a) Supplier shall at the Closing and prior to September 1 of each Calendar Year
during the Term, complete and submit to MeadWestvaco a written production and
delivery plan with respect to the Products to be made available for purchase by
MeadWestvaco during the next Calendar Year (the “Annual Plan”) covering matters
such as the schedule for delivery of Products to the Mahrt Mill, Cottonton Mill,
the Other Facilities or such other locations serving the Mahrt Mill or Cottonton
Mill as MeadWestvaco reasonably directs. Said Annual Plan shall include
estimates of delivery of the Products by month and accumulated into estimated
quarterly deliveries. The Annual Plan shall set forth the quantity of Products
Supplier intends to make available to MeadWestvaco during the next Calendar
Year, said quantities to be subject to the terms of Article III and
Section 10.1. The Annual Plan shall also specify tracts on the Timberlands from
which MeadWestvaco will be permitted, pursuant to the terms of the Master
Stumpage Agreement, to harvest a minimum of 80,000 tons per Calendar Year of

 

6



--------------------------------------------------------------------------------

Pine Pulpwood Stumpage to be converted into the form of in-woods chips and such
volumes of other Stumpage that occur on these same tracts.

(b) The following minimum volumes shall be made available in the Annual Plan:
(i) 80% of the Pine Pulpwood and Hardwood Pulpwood to be harvested from the
Timberlands during that Calendar Year (which in the case of Pine Pulpwood shall
not be less than the volumes specified in Section 3.1; and (ii) 50% of the Pine
Sawlogs and Chip-n-Saw to be harvested from the PLM portion of the Timberlands
during each Calendar Year within the term of the PLM leases.

(c) MeadWestvaco agrees to purchase and Supplier agrees to deliver in the next
Calendar Year the Annual Volumes as specified in Article III. MeadWestvaco shall
within 30 days of receipt of said Annual Plan confirm with Supplier any
additional volumes of the Products MeadWestvaco agrees to purchase from Supplier
during the next Calendar Year.

(d) Following adoption of each Annual Plan (or as adjusted according to
Section 2.3(c) above), the parties shall act in good faith and each use their
respective reasonable best efforts to implement such Annual Plan in accordance
with its terms. Products shall be delivered throughout the Calendar Year in
accordance with the Annual Plan for such year; provided, however, that during
any Calendar Year, Supplier may vary its deliveries, and MeadWestvaco may vary
its purchases of Products, subject to Section 4.2 herein, as long as variations
in delivery are immaterial and will not impair the operations of the Mahrt Mill
or Cottonton Mill or the operations of Supplier on the Timberlands from which
the Products are supplied. Supplier and MeadWestvaco agree that representatives
of each party will meet quarterly to review progress toward delivery of Annual
Volumes and to review pertinent production issues.

Section 2.4 Force Majeure.

(a) For the purposes of this Agreement, the term “Force Majeure” means any
cause, condition or event beyond MeadWestvaco’s and/or Supplier’s reasonable
control that delays, prevents or accelerates either party’s performance of its
obligations hereunder, including war, acts of terrorism (which shall not include
civil demonstrations), acts of government, acts of public enemy, riots,
lightning, fires, explosions, storms, floods, infestation, power failures, other
acts of God or nature, labor strikes or lockouts by employees, and other similar
events or circumstances; provided, however, that “Force Majeure” shall not
include (i) a party’s financial inability to perform or general business or
economic conditions (unless such inability is caused by a general suspension of
payments by banks in the United States), or (ii) an act, omission or
circumstance arising from the negligence or willful misconduct of the party
claiming that a Force Majeure event has occurred. The parties shall use
reasonable best efforts to mitigate the effects of the Force Majeure, and if the
cause of Force Majeure can be minimized or remedied, both parties shall use
reasonable best efforts to do so promptly.

 

7



--------------------------------------------------------------------------------

(b) Subject to the provisions of this Section 2.4, neither party shall be liable
hereunder for a delay in or failure of performance of its obligations hereunder
that is caused by Force Majeure. If Force Majeure results in a reduction, but
not a complete cessation, of MeadWestvaco’s operations in connection with this
Agreement, MeadWestvaco shall not reduce its purchases of any Product from
Supplier in greater proportion than the reduction in MeadWestvaco’s purchases of
any such Products from all its suppliers to the Mahrt Mill and Cottonton Mill.
Notwithstanding anything contained in this Agreement to the contrary, Force
Majeure (other than a general suspension of payments by banks in the United
States) shall not excuse MeadWestvaco from its obligation to pay, pursuant to
the terms of this Agreement, Supplier for any quantity of Product delivered by
Supplier.

(c) The quantity of any Product otherwise required to be purchased or delivered
hereunder shall be reduced as a result of Force Majeure for the period during
which such Force Majeure is in effect and continuing (such period, the “Force
Majeure Period”), based on the respective quantity for each Calendar Year in
which such Force Majeure is in effect, prorated (if applicable) for the portion
of such year constituting all or part of such Force Majeure Period. If the Force
Majeure Period is less than 15 days, (i) MeadWestvaco shall be required to
purchase the volume of Products not purchased during the Force Majeure Period
within the next 180 days following the end of the Force Majeure Period, and
(ii) Supplier shall be required to make available the volume of Products not
delivered during the Force Majeure Period within the next 180 days following the
end of the Force Majeure Period. If the Force Majeure Period is more than 14
days, MeadWestvaco shall not be required to purchase the volume of Products not
purchased during the Force Majeure Period, and Supplier shall not be required to
make available the volume of Products not delivered during the Force Majeure
Period. Notwithstanding anything contained in this Agreement to the contrary,
Supplier shall have the right, but not the obligation, to sell that quantity of
the Product MeadWestvaco is unable to purchase because of Force Majeure to any
third-party purchaser or purchasers in the event Force Majeure prevents
MeadWestvaco from performing hereunder.

(d) If as a result of a Force Majeure, Owner requests that Supplier harvest
affected timber to salvage the timber’s value, then (i) Supplier shall deliver
such salvaged timber to MeadWestvaco to the extent such Products would have been
delivered by Supplier under the Annual Plan then in effect, (ii) to the extent
the volume of such salvaged timber exceeds the Product volumes due under the
Annual Plan then in effect, MeadWestvaco will attempt to accommodate Supplier’s
need to sell the Products by purchasing as much of the salvaged timber as will
not in MeadWestvaco’s judgment materially interfere with its operations, and
(iii) Supplier may sell any salvaged Product that MeadWestvaco is unwilling to
purchase to any third-party purchaser or purchasers.

(e) Force Majeure shall not relieve a party of its obligations or liability
hereunder unless such party shall give notice (including a reasonable
description of such Force Majeure) to the other party as soon as reasonably
possible and in any event within fifteen (15) days of the occurrence of such
Force Majeure. Upon request, the party

 

8



--------------------------------------------------------------------------------

whose obligations were suspended shall provide the other party with a plan for
remedying the effects of such Force Majeure. The party prevented from performing
by Force Majeure shall keep the other party advised by written notice of all
matters affecting such Force Majeure, and the extent of the delay by reason
thereof. Such party shall notify the other party in writing of the termination
of such Force Majeure within ten (10) days after such termination.

Section 2.5 Carbon Rights. The ownership of any carbon rights associated with
Products sold to MeadWestvaco under this Agreement shall transfer to
MeadWestvaco at the same time that title to such Products passes to
MeadWestvaco.

ARTICLE III

QUANTITY

Section 3.1 Pine Pulpwood Requirements.

(a) During the Term, Supplier will sell and (except as set forth in
Section 3.1(b)) make available for delivery, and MeadWestvaco shall purchase,
minimum volumes of Pine Pulpwood each Calendar Year, as follows:

 

  

Calendar Years 2008-2013

  -   

450,000 tons

     

Subsequent Calendar Years

  -   

350,000 tons

  

(b) Of the volumes specified in Sections 3.1(a), a minimum of 80,000 tons per
Calendar Year of Pine Pulpwood shall be sold as Stumpage and purchased by
MeadWestvaco for whole-tree chipping.

(c) For Calendar Year 2007, the minimum volumes shall be prorated from the date
of MeadWestvaco’s sale of the Timberlands Interests based on the annual harvest
schedule, but shall not be less than 450,000 tons.

Section 3.2 Hardwood Pulpwood Requirements. For the Timberlands, in each
Calendar Year during the Term, Supplier will make available in the Annual Plan
for delivery to MeadWestvaco, and MeadWestvaco shall purchase, no less than 80%
of Hardwood Pulpwood to be harvested that Calendar Year from the Timberlands
pursuant to the Master Stumpage Agreement. Such amount shall be prorated in 2007
based upon annual requirements.

Section 3.3 Sawtimber Requirements. For the PLM Portion of the Timberlands, in
each Calendar Year during the Term, Supplier will make available for delivery to
MeadWestvaco, and MeadWestvao shall purchase, no less than 50% of Pine
Chip-n-saw and no less than 50% of Pine Sawlogs, as each are further defined in
the specifications in Annex A, to be harvested that Calendar Year from the
relevant portion of Timberlands pursuant to the Master Stumpage Agreement.

 

9



--------------------------------------------------------------------------------

Section 3.4 Product Forecasts. Commencing as of the date of this Agreement, no
later than October 1, 2007 and no later than September 1 of each Calendar Year
thereafter during the Term, pursuant to the Master Stumpage Agreement, Supplier
and Owner shall provide MeadWestvaco with a written forecast (the “Production
Forecast”) of the Pine Pulpwood, Hardwood Pulpwood, Chip-n-saw and Pine Sawlogs
expected to be harvested from the Timberlands each year for the five Calendar
Years following the date of such Production Forecast. Each Production Forecast
delivered by Supplier shall represent Supplier’s good faith estimate as to the
Pine Pulpwood, Hardwood Pulpwood, Chip-n-saw and Pine Sawlogs to be harvested
for each of the five succeeding Calendar Years; provided however, that no
Production Forecast, nor any estimate contained therein, shall be binding on
Supplier.

Section 3.5 Satisfaction of Supply Requirements. Supplier shall act in good
faith and use its reasonable best efforts, subject to Force Majeure, to perform
its obligations hereunder to deliver the Annual Volumes, as adjusted, of the
Products. Supplier shall act in good faith and use its reasonable best efforts,
subject to Force Majeure, to ensure that delivery of the Products hereunder
shall not be delayed or disrupted or otherwise affected in a manner adverse to
the operation of the Mahrt Mill or the Cottonton Mill. Supplier shall be
permitted to provide Products to MeadWestvaco from property owned by Owner other
than the Timberlands.

Section 3.6 Satisfaction of Purchase Requirements. MeadWestvaco shall act in
good faith and use its reasonable best efforts, subject to Force Majeure, to
perform its obligations hereunder to receive the Annual Volumes. MeadWestvaco
shall act in good faith and use its reasonable best efforts to ensure that
acceptance of the Products hereunder shall not be delayed or disrupted or
otherwise affected in a manner adverse to the operations of Supplier on the
Timberlands, including by delivery of timely information regarding any fact or
circumstances which may impact the ability of MeadWestvaco to accept the
Products. Nothing contained in this Section 3.6 shall excuse MeadWestvaco from
its obligations to make payments in a timely manner to Supplier for Products
delivered to MeadWestvaco pursuant to the terms of this Agreement.

Section 3.7 Supply Variances. As the annual volume delivery schedule will be
impacted by variables (weather, stand composition variations) uncontrollable by
Supplier or MeadWestvaco, the schedule of delivery of Products will, as a normal
course of business, vary above or below target levels. Target annual volumes for
various products will not be reached simultaneously. Personnel designated by
Supplier and MeadWestvaco will communicate regularly to insure that scheduling
of delivery and purchase of Products is as consistent as possible. It is
expected that the actual annual volumes for each Product delivered by Supplier
and purchased by MeadWestvaco will not exactly match the targets as identified
in the Annual Plan. It is understood and expected that in the last quarter of
each year, as a normal course of business, personnel designated by Supplier and
MeadWestvaco, with agreement of Owner, may agree to begin cutting on the next
year’s scheduled Annual Volumes or carry over some volume of the current year’s
target volumes to be added to the following year’s target Annual

 

10



--------------------------------------------------------------------------------

Volumes. A variance in Annual Volumes approved by the parties under this
Section 3.7 will not affect any party’s obligations under Section 4.2.

Section 3.8 Optional Pine Pulpwood Purchases. In addition to the mandatory
volumes of Pine Pulpwood to be purchased by MeadWestvaco as provided in
Section 3.1, MeadWestvaco shall have the right, but not the obligation, to
purchase additional amounts of Pine Pulpwood, if any, made available pursuant to
Section 2.3(b) (i.e., where 80% of Pine Pulpwood volume to be harvested exceeds
the volumes specified in Section 3.1.), for any Calendar Year where such amount
exceeds the minimum volumes provided in Section 3.1. MeadWestvaco will commit to
any such purchases by notice to Supplier pursuant to Section 2.3(c).

ARTICLE IV

PRICE AND DELIVERY TERMS

Section 4.1 Prices.

(a) Pulpwood and Sawtimber delivered by Supplier to MeadWestvaco, and Stumpage
harvested by MeadWestvaco, will be paid for at the Contract Prices determined
under this Section 4.1. The Contract Prices set forth in Schedule 4.1 shall
remain in effect until August 14, 2008. Contract Prices for the Price Period
beginning August 15, 2008 and all subsequent Price Periods shall be determined
pursuant to subsection (b).

(b) On or before the first day of each Price Period, Supplier and MeadWestvaco
shall mutually calculate the percentage change in the TMS Average Price for each
Product occurring during the Measurement Period ending one and a half months
before the start of such Price Period. The current Contract Price for each
Product shall be increased or decreased to reflect such percentage change, and
such adjusted price shall become the Contract Price for each Product for the
Price Period in question. For example, the Contract Prices in effect for the
Price Period beginning August 15, 2008 and ending February 14, 2009 shall be the
Contract Prices in effect for the current Price Period (i.e., from February 15,
2008 until August 14, 2008), increased or decreased by the percentage change in
the TMS Average Price for each Product that occurred during the preceding two
Price Periods. Changes in the price paid for pine chip Stumpage and mileage
premiums (for transportation in excess of 70 miles) will be based on the TMS
Average Price change for Pine Pulpwood.

(c) In addition to the pricing adjustment outlined above, the Contract Prices
will be adjusted up or down as appropriate to compensate for significant diesel
fuel price increases or decreases. This adjustment shall be called the Fuel
Price Adjustment and shall be calculated and applied as follows:

 

11



--------------------------------------------------------------------------------

(i) Beginning at Closing, then at February 15th, 2008; then at the end of each
of the subsequent Price Period; the parties shall mutually calculate the Base
Fuel Price for the Pricing Period. The Base Fuel Price shall be the average of
the weekly fuel prices for the previous eight (8) weeks, as listed in the DOE
Gulf Coast Retail Diesel Fuel Price Index. At Closing, the Base Fuel Price shall
be set at $ 2.83 per gallon,

(ii) In the event that the wholesale fuel depot currently being constructed
becomes accessible and operates consistently for 60 days, the parties agree to
re-set the Base Fuel Price and switch the index pricing to be calculated based
on the actual price of diesel fuel available at that local source.

(iii) In addition to the Base Fuel Price, the parties shall mutually calculate
the Upper Trigger Price by adding $0.20 to the Base Fuel Price, and the Lower
Trigger Price by subtracting $0.20 from the Base Fuel Price. The Base Fuel
Price, Upper Trigger Price and the Lower Trigger Price shall stay in effect for
the duration of each Pricing Period.

(iv) Beginning at the end of the first full month after Closing and at the end
of each month thereafter, the parties shall mutually determine the Average
Monthly Fuel Price. The Average Monthly Fuel Price shall be the average of the
weekly fuel prices for the previous four (4) weeks, as listed in the DOE Gulf
Coast Retail Gasoline Fuel Price Index. If the Average Monthly Fuel Price
exceeds the Upper Trigger Price or is less than the Lower Trigger Price, the
Fuel Price Adjustment will be calculated, then added to or subtracted from the
applicable Contract Price for the duration of the following month. The Fuel
Price Adjustment shall be calculated by multiplying the difference between the
Base Fuel Price and the Average Monthly Fuel Price by the adjustment factor of
1.3. For example, if the Base Fuel Price is $2.83 per gallon, and the Average
Monthly Fuel Price is $3.05, the Average Monthly Fuel Price exceeds the Upper
Trigger Price of $3.03 per gallon and the Fuel Price Adjustment will be
calculated. The difference between the Base Fuel Price and the Average Monthly
Price is $0.22, which is multiplied by the adjustment factor of 1.3 ($0.22 x 1.3
= $0.286 per ton). The Fuel Price Adjustment would increase Contract Price of
Pulpwood and Sawtimber delivered by Supplier to MeadWestvaco, and decrease the
Contract Price of Stumpage harvested by MeadWestvaco, by $0.286 for the
following month.

(v) The Fuel Price Adjustment shall be calculated at the end of every month.

(vi) In the event that in any given month the Average Monthly Fuel Price is
below the Upper Trigger Price, and above the Lower Trigger Price (i.e. within
the +/- $0.20 range) there shall be no Fuel Price Adjustment for that month.

(d) Supplier and MeadWestvaco agree to renegotiate the pricing mechanism and the
delivery and receiving performance outlined in this Agreement once every two
years.

 

12



--------------------------------------------------------------------------------

Section 4.2 Pay or Take.

(a) Supplier agrees to sell and deliver, subject to Force Majeure, and
MeadWestvaco agrees to purchase, subject to Force Majeure, the Annual Volumes of
Pulpwood and Sawtimber to be produced under the direction of Supplier during
each Calendar Year as determined in Section 2.3(c). If for any Calendar Year,
Supplier fails for any reason other than Force Majeure to tender to MeadWestvaco
at least 90% of the designated Annual Volumes of Pulpwood and Sawtimber which
comply with the Product Specifications, State Best Management Practices (“BMPs”)
and the forest certification standards, Supplier will pay MeadWestvaco (i) at a
rate of $15.00 per ton multiplied by the difference between (x) 90% of the
Annual Volumes of Pulpwood for the applicable Calendar Year minus (y) the volume
of Pulpwood actually tendered by Supplier during such Calendar Year; (ii) at a
rate of $35.00 per ton multiplied by the difference between (x) 90% of the
Annual Volumes of Sawtimber for the applicable Calendar Year minus (y) the
volume of Sawtimber actually tendered by Supplier during such Calendar Year, and
(iii) at a rate of $7.00 per ton multiplied by the difference between (x) 90% of
the Annual Volume of pine chip Stumpage for the applicable Calendar Year minus
(y) the volume of pine chip Stumpage actually tendered by Supplier during such
Calendar Year, each of (i), (ii) and (iii) as liquidated damages and not as a
penalty, and MeadWestvaco shall have no further claim for damages on account of
such shortfall in the delivery of the Annual Volumes. Payment shall be made by
Supplier to MeadWestvaco on demand no later than fifteen (15) days from
MeadWestvaco’s written request for such payment.

(b) If for any Calendar Year, MeadWestvaco fails for any reason other than Force
Majeure to purchase at least 90% of the Annual Volumes of Pulpwood and Sawtimber
from Supplier, then MeadWestvaco shall pay Supplier for the shortage (i) at a
rate of $15.00 per ton multiplied by the difference between (x) 90% of the
Annual Volumes of Pulpwood for the applicable Calendar Year minus (y) the sum of
(1) the volume of Pulpwood actually purchased by MeadWestvaco hereunder during
such Calendar Year plus (2) if a Verification Failure (as defined below) has
occurred with respect to that Calendar Year, the volume of Pulpwood deemed to be
purchased by MeadWestvaco hereunder during such Calendar Year as provided below
in this Section 4.2(b); (ii) at a rate of $35.00 per ton multiplied by the
difference between (x) 90% of the Annual Volumes of Sawtimber for the applicable
Calendar Year minus (y) the sum of (1) the volume of Sawtimber actually
purchased by MeadWestvaco hereunder during such Calendar Year plus (2) if a
Verification Failure (as defined below) has occurred with respect to that
Calendar Year, the volume of Sawtimber deemed to be purchased by MeadWestvaco
hereunder during such Calendar Year as provided below in this Section 4.2(b),
and (iii) at a rate of $7.00 per ton multiplied by the difference between
(x) 90% of the Annual Volumes of pine chips Stumpage for the applicable Calendar
Year minus (y) the sum of (1) the volume of pine chips Stumpage actually
purchased by MeadWestvaco hereunder during such Calendar Year plus (2) if a
Verification Failure (as defined below) has occurred with respect to that
Calendar Year, the volume of pine chips Stumpage deemed to be purchased by
MeadWestvaco hereunder during such Calendar Year as provided below in this
Section 4.2(b), each of (i), (ii) and (iii) as liquidated damages and not as a
penalty, and Supplier shall have no further claim for damages on account of

 

13



--------------------------------------------------------------------------------

MeadWestvaco’s failure to purchase the Annual Volumes. Payment shall be made by
MeadWestvaco to Supplier on demand no later than fifteen (15) days from
Supplier’s written request for such payment. For purposes of this Section 4.2(b)
only, a Verification Failure shall mean the failure by Supplier to provide to
MeadWestvaco third-party verification of Supplier’s compliance with Sustainable
Forest Practice Standards with respect to the portion of the Timberlands from
which Products are supplied to the Mahrt Mill and Cottonton Mill during such
Calendar Year. If a Verification Failure occurs with respect to a Calendar Year
and, following 30 days’ prior written notice to Supplier of such occurrence,
MeadWestvaco purchases from third parties for delivery to the Mahrt Mill and
Cottonton Mill during such Calendar Year Products which have been so verified,
such purchases (to the extent not greater than the excess of 90% of the
applicable Annual Volumes of Pulpwood over the volume of Pulpwood actually
purchased by MeadWestvaco hereunder for the applicable Calendar Year) shall be
deemed made from Supplier solely for the purposes of this Section 4.2(b) and
shall not be deemed made from Supplier for purposes of Article III.

(c) The payments, if any, shall be calculated separately for Pine Pulpwood,
Hardwood Pulpwood, Chip-n-saw and Pine Sawlogs. If this Agreement is terminated
at a time other than the beginning or end of a Calendar Year, the Annual Volumes
for purposes of calculating such shortage payment for either party will be
prorated equitably. The rates of $15.00 per ton and $35.00 per ton, as
applicable, shall be adjusted on each January 1st pursuant to the mechanism set
forth in Section 4.1(b) for adjusting Contract Prices.

(d) This Section 4.2 will no longer apply to Sawtimber on the date that is six
months after the date on which MeadWestvaco notified Supplier of the closing of
Cottonton Mill.

Section 4.3 Delivery Terms. All Products covered by this Agreement shall be
delivered to MeadWestvaco F.O.B. to the Mahrt Mill, Cottonton Mill, to other
locations serving the Mahrt Mill or Cottonton Mill, or to MeadWestvaco’s or any
of its affiliates’ owned or contract wood processing facilities listed on
Schedule 4.1 (the “Other Facilities”) or such other locations serving the Mahrt
Mill or Cottonton Mill as MeadWestvaco reasonably directs pursuant to the
delivery requirements in the Annual Plan. MeadWestvaco may modify the delivery
points set forth in the Annual Plan and direct Supplier to deliver Products to
the Other Facilities as long as (i) MeadWestvaco pays Supplier for the increased
costs of delivery (if any) resulting from such a redirection of Products, and
(ii) Supplier is capable of meeting such request without interruption to or
interference with its other operations. MeadWestvaco agrees to reimburse
Supplier for any increase in Supplier’s delivery costs resulting from the
delivery of Products to any location other than the Mahrt Mill, Cottonton Mill
or Other Facilities. Risk of loss and title shall pass when the Products are
unloaded at the applicable facility or location.

Section 4.4 Payment. MeadWestvaco shall pay Supplier within eight (8) days after
the date of weekly weight reconciliation for any Products delivered to

 

14



--------------------------------------------------------------------------------

MeadWestvaco, based upon the volume of the Products delivered, as determined by
the weight of such Products at the time of delivery.

Section 4.5 Disputes. If the personnel designated by MeadWestvaco and Supplier
with operational responsibility for implementing this Agreement are unable to
agree as to any matter set forth in this Article IV then such matter shall be
addressed by the executives responsible for timberland management for Supplier
and wood procurement for MeadWestvaco. If such people are unable to agree, then
such matter shall be determined by an arbitrator pursuant to Section 10.13.

Section 4.6 Compliance with Product Specifications. If any shipment of any
Product fails to satisfy the applicable Product Specifications as described in
Annex A attached hereto. MeadWestvaco shall have the right to apply a cull
reduction or to reject such shipment. MeadWestvaco shall notify Supplier of any
such rejection as soon as reasonably possible.

ARTICLE V

TERM

Section 5.1 Initial Term. This Agreement shall remain in full force and effect
until December 31, 2032 (the “Initial Term”), unless sooner terminated as
provided in Section 9.1, and subject to extension as provided in Section 5.2;
provided, however, unless sooner terminated, this Agreement shall terminate for
(i) the PLM Portion of the Timberlands upon expiration of the PLM contract which
expires last and (ii) the LTC Portion of the Timberlands upon expiration of the
LTC Lease which is scheduled to expire on May 31, 2022. Anything herein to the
contrary notwithstanding, this Agreement shall not be in effect, and neither
Supplier nor MeadWestvaco shall have any rights or obligations hereunder, unless
and until the conveyance of the Timberlands by MeadWestvaco to Supplier is
completed in accordance with the Purchase and Sale Agreement.

Section 5.2 Extended Term. On each December 31 during the term of this
Agreement, beginning with December 31, 2030, the term of this Agreement shall be
extended by one year unless either Supplier or MeadWestvaco has delivered a
written notice of termination to the other party at any time during the
applicable Calendar Year. In the event such notice of termination is given,
unless sooner terminated as provided for in Section 9.1, this Agreement shall
terminate on December 31 of the second Calendar Year after the Calendar Year in
which such notice is given (the Initial Term and all such yearly extensions, the
“Term”).

 

15



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 6.1 Warranty of Quality. Supplier warrants and covenants that it will
act in good faith and use its reasonable best efforts to cause all Products to
meet the Product Specifications.

Section 6.2 Ownership of Products. Supplier warrants and covenants that all
Products delivered to MeadWestvaco will be free and clear of all Liens. Supplier
shall protect, indemnify, defend and hold harmless MeadWestvaco against any
Losses incurred or sustained by MeadWestvaco arising out of or resulting from
any Liens applicable to any of the Products at the time delivered by Supplier.

Section 6.3 Power and Authority; Enforceability. Supplier represents and
warrants that it is a limited liability company duly organized and validly
existing under the laws of the State of Delaware, and that it has all requisite
corporate authority to enter into this Agreement and to perform its obligations
hereunder. Supplier represents and warrants that it is, and at all times during
the Term of this Agreement will be, authorized to do business in Georgia and
Alabama. Supplier represents and warrants that this Agreement has been duly
authorized, executed and delivered by Supplier and constitutes the legal, valid
and binding obligation of Supplier, enforceable against Supplier in accordance
with its terms, except as may be limited by (i) bankruptcy, reorganization,
insolvency, moratorium, receivership or other similar laws affecting or relating
to the enforcement of creditors’ rights or remedies generally, and (ii) general
principles of equity (whether considered at law or in equity).

Section 6.4 Compliance with Laws. Supplier agrees that its performance of this
Agreement shall, and agrees to cause the performance of its agents and
subcontractors to, comply in all material respects with applicable state and
federal laws and regulations, including, but not limited to, all environmental
laws and the Fair Labor Standards Act of 1938, as amended. Supplier agrees, and
agrees to cause its agents and sub-contractors, to maintain sufficient insurance
acceptable to MeadWestvaco and in accordance with such laws and shall provide,
or cause to be provided, certificates of insurance to MeadWestvaco for Supplier,
agents and sub-contractors providing Products to the Mahrt Mill or Cottonton
Mill. Supplier shall implement harvesting practices consistent with recommended
BMPs on the Timberlands established by the applicable state forestry commission.
Supplier shall comply with the guidelines applicable to the operations of
Supplier contemplated by this Agreement set forth in the Sustainable Forestry
Initiative Standard 2005-2009, or such other successor standard to the extent
commercially reasonable, and including providing third party certification of
same, or such other third party certification program as is mutually approved in
writing from time to time by MeadWestvaco and Supplier. Supplier hereby
certifies that logging professionals which produce and deliver Products under
this Agreement shall maintain third-party certification organization standards
from professional logger programs in their respective states.

 

16



--------------------------------------------------------------------------------

Section 6.5 Supplier as Independent Contractor. No relationship of employer and
employee, or master and servant, is intended to exist, nor shall any be
construed to exist, between MeadWestvaco and Supplier, or between MeadWestvaco
and any servant, agent, employee, subcontractor or supplier of or to Supplier as
a result of the parties entering into or performing this Agreement. Each party
hereto shall select and pay its own servants, agents, employees, subcontractors
and suppliers, and neither such party nor any of its servants, agents,
employees, subcontractors and suppliers shall be subject to any orders,
supervision or control of the other party hereto. The parties acknowledge that
this Agreement shall not create a partnership, joint venture or any relationship
other than a contract between independent parties.

Section 6.6 MeadWestvaco and Parent Power and Authority; Enforceability.
MeadWestvaco and Parent represents and warrants that it MeadWestvaco is a
corporation duly organized and validly existing under the laws of the State of
Delaware, and that it has all requisite corporate authority to enter into this
Agreement and to perform its obligations hereunder. MeadWestvaco and Parent
represents and warrants that this Agreement has been duly authorized, executed
and delivered by MeadWestvaco and constitutes the legal, valid and binding
obligation of MeadWestvaco, enforceable against MeadWestvaco in accordance with
its terms, except as may be limited by (i) bankruptcy, reorganization,
insolvency, moratorium, receivership or other similar laws affecting or relating
to the enforcement of creditors’ rights or remedies generally; and (ii) general
principles of equity (whether considered at law or in equity).

ARTICLE VII

DEFAULT AND INDEMNIFICATION

Section 7.1 Indemnity.

(a) MeadWestvaco shall in no way be liable for any personal injuries (including
death), property damage or other Losses caused by, resulting from, or
attributable to, Supplier’s performance under this Agreement, or in the
operation of the business of Supplier or any such servant, agent, employee,
subcontractor or supplier in connection with this Agreement, except to the
extent such Loss is finally judicially determined to have arisen out of or
resulted from the negligence, or intentional misconduct of any of MeadWestvaco,
its subsidiaries, and other affiliates, or any of its or their respective
servants, agents, officers, partners, directors, employees, subcontractors or
suppliers. Following the Closing of the Purchase and Sale Agreement, Supplier
shall protect, defend, indemnify and hold harmless MeadWestvaco, and its
subsidiaries and other affiliates, and each of its and their respective agents,
officers, partners, directors, employees, successors and assigns, from and
against any claim, demand, cause of action, lawsuit or other Loss arising out or
resulting from performance of this Agreement by Supplier, or of any servant,
agent, employee, subcontractor or supplier of or to Supplier, including any Loss
based on the strict liability of MeadWestvaco except to the extent such Loss is
finally judicially determined to have arisen out of or resulted from the

 

17



--------------------------------------------------------------------------------

negligence, or intentional misconduct of any of MeadWestvaco, its subsidiaries
and other affiliates, or any of its or their respective servants, agents,
officers, partners, directors, employees, subcontractors or suppliers.

(b) Supplier shall in no way be liable for any personal injuries (including
death), property damage or other Losses caused by, resulting from, or
attributable to, MeadWestvaco’s performance under this Agreement, or in the
operation of the business of MeadWestvaco or any such servant, agent, employee,
subcontractor or supplier in connection with this Agreement, except to the
extent such Loss is finally judicially determined to have arisen out of or
resulted from the negligence, or intentional misconduct of any of Supplier, its
subsidiaries and other affiliates, or any of its or their respective servants,
agents, officers, partners, directors, employees, subcontractors or suppliers.
MeadWestvaco shall protect, defend, indemnify and hold harmless Supplier, and
its subsidiaries and other affiliates, and each of its and their respective
agents, officers, partners, directors, employees, successors and assigns, from
and against any claim, demand, cause of action, lawsuit or other Loss arising
out or resulting from performance of this Agreement by MeadWestvaco, or of any
servant, agent, employee, subcontractor or supplier of or to MeadWestvaco,
including any Loss based on the strict liability of Supplier, except to the
extent such Loss is finally judicially determined to have arisen out of or
resulted from the negligence, or intentional misconduct of any of Supplier, its
subsidiaries and other affiliates, or any of its or their respective servants,
agents, officers, partners, directors, employees, subcontractors or suppliers.

Section 7.2 Certain Remedies. Notwithstanding anything in this Agreement to the
contrary, MeadWestvaco’s sole and exclusive remedies (following the expiration
of any applicable cure period) in the event that Supplier breaches any of its
obligations under this Agreement shall be, in its sole discretion:

(a) in the event Supplier breaches its obligation to provide the Annual Volume
of Products required under this Agreement, to receive the payment provided
pursuant to Section 4.2, and terminate this Agreement pursuant to
Section 9.1(c);

(b) in the event Supplier breaches any other obligation under this Agreement, to
terminate this Agreement pursuant to Section 9.1(c); or

(c) (i) in the event Supplier fails to provide at least 50% of the volume of
Products required under this Agreement for six months or longer, upon twenty-one
(21) days’ prior written notice to Supplier, MeadWestvaco may, pursuant to
Supplier’s collateral assignment contained in Section 10.14, exercise all of
Supplier’s rights and obligations under the Master Stumpage Agreement, including
the right for MeadWestvaco to enter upon the Timberlands (either with its own
employees or using an independent contractor or contractors), and perform or
cause to be performed any of the duties of Supplier under the Master Stumpage
Agreement, and subtract any and all reasonable costs and expenses incurred by
MeadWestvaco in the execution of this remedy from the payment due Supplier under
Article IV hereof (with Supplier to reimburse MeadWestvaco any amount by which
MeadWestvaco’s reasonable costs and

 

18



--------------------------------------------------------------------------------

expenses exceed payment due Supplier under Article IV (such reimbursement to be
made within thirty (30) days after Supplier’s receipt of written notice from
MeadWestvaco); and

(ii) MeadWestvaco hereby agrees to indemnify, defend and hold harmless Supplier
and all of Supplier’s directors, officers, members, employees, agents and
lenders from and against any loss, cost, claim or liability of any nature
whatsoever arising from or in connection with any act or failure to act of
MeadWestvaco or any representative, agent, employee or contractor thereof in
connection with entry upon the Timberlands to perform MeadWestvaco’s remedy
under this Section 7.2(c).

Nothing contained in this Section 7.2 shall be deemed to prohibit MeadWestvaco
from bringing an action in the appropriate court to enforce the remedies
enumerated in this Section 7.2.

ARTICLE VIII

CONSENT TO JURISDICTION

Section 8.1 Consent to Jurisdiction. In connection with any proceeding initiated
by either party under or with respect to this Agreement and the transactions
contemplated hereby, each party hereby consents to the jurisdiction of any
United States Federal Court sitting in the state of Georgia having jurisdiction
in the matter. Each party acknowledges and agrees that any controversy that may
arise under this Agreement is likely to involve complicated and difficult
issues, and therefor it hereby irrevocably and unconditionally waives any right
it may have to a trial by jury in respect of any litigation directly or
indirectly arising out of or relating to this Agreement, or the breach,
termination or validity of this Agreement, or the transactions contemplated by
this Agreement.

ARTICLE IX

TERMINATION

Section 9.1 Termination. This Agreement may be terminated in the following
manner:

(a) at any time by the mutual written agreement of the parties;

(b) by either party at the expiration of the Term;

(c) by either party following a material breach by the other party of any of its
obligations hereunder, written notice of such breach to the defaulting party,
and the continued failure by the defaulting party to cure such breach in all
material respects for a period of sixty (60) days following which the
nondefaulting party will have no further obligations hereunder;

 

19



--------------------------------------------------------------------------------

(d) by Supplier if MeadWestvaco fails to make payments (in excess of de minimis
payments) when due and such failure to make payment is not cured within thirty
(30) days following written notice by Supplier;

(e) by Supplier if MeadWestvaco fails for any reason other than Force Majeure to
purchase at least 80% of the Annual Volumes of Pulpwood and Sawtimber from
Supplier for two consecutive Calendar Years, and such failure results in the
payment by MeadWestvaco of liquidated damages under Section 4.2(b) for both
years;

(f) by Supplier upon the insolvency of MeadWestvaco the filing by or against
MeadWestvaco of a petition in bankruptcy (which, in the event of an involuntary
bankruptcy, is not dismissed within ninety (90) days from the date of its
commencement), or appointment by a court of a temporary or permanent receiver,
trustee or custodian;

(g) by MeadWestvaco upon the insolvency of Supplier or the filing against
Supplier of a petition in bankruptcy (which, in the event of an involuntary
bankruptcy, is not dismissed within ninety (90) days from the date of its
commencement), or appointment by a court of a temporary or permanent receiver,
trustee or custodian;

(h) by Supplier if the Mahrt Mill for any reason ceases operations for a period
that exceeds twelve (12) consecutive months at any time during the Term; or

(i) by MeadWestvaco if there is a Change of Control of Owner without
MeadWestvaco’s prior written consent.

Termination shall not relieve Supplier of any liability to MeadWestvaco for
breach of its obligations hereunder. The provisions of Sections 4.2(a), 6.2,
6.5, and 8.1 shall survive any termination of this Agreement.

ARTICLE X

MISCELLANEOUS

Section 10.1 Assignment by Supplier. Except as provided in this Section 10.1,
this Agreement may not be assigned by Supplier in whole or in part.
Notwithstanding the foregoing, at any time during the Term, Supplier may assign
this Agreement upon prior written notice to MeadWestvaco, to:

(i) any Person that is and at all times remains an affiliate of Supplier, and

(ii) assumes all liabilities and obligations of Supplier under this Agreement
pursuant to an instrument in form and substance reasonably satisfactory to
MeadWestvaco. No such assignment or assumption pursuant to the preceding
sentence shall in any way affect the liabilities or obligations of Supplier

 

20



--------------------------------------------------------------------------------

under this Agreement, and in the event of any such assignment or assumption,
Supplier shall remain fully liable for its liabilities and obligations under
this Agreement.

Section 10.2 Assignment by MeadWestvaco.

(a) Except as provided in this Section 10.2, this Agreement may not be assigned
by MeadWestvaco in whole or in part. Notwithstanding the foregoing, at any time
during the Term, MeadWestvaco may assign this Agreement upon prior written
notice to Supplier, to any Person (x) that is and at all times remains an
affiliate of MeadWestvaco’s Parent Person, or that merges or consolidates with
or into MeadWestvaco, or that acquires all or substantially all of the assets of
Mahrt Mill as to provisions of this Agreement applicable to Mahrt Mill, or that
acquires all or substantially all of the assets of Cottonton Mill as to
provisions of this Agreement applicable to Cottonton Mill, and (y) that assumes
all liabilities and obligations of MeadWestvaco under this Agreement, or in the
case of acquisition of all or substantially all of the assets of Mahrt Mill or
Cottonton Mill, such liabilities and obligations under the provisions of this
Agreement pertaining to Mahrt Mill or Cottonton Mill, as applicable, pursuant to
an instrument in form and substance reasonably satisfactory to Supplier. The
term “Parent Person” means any Person that is the owner of all the issued and
outstanding capital stock of MeadWestvaco.

(b) Notwithstanding anything contained in Section 10.2(a) hereof, MeadWestvaco
may perform its obligations under this Agreement through one or more
subsidiaries designated by it in writing. In the event of any such designation,
MeadWestvaco shall remain fully liable for its liabilities and obligations under
this Agreement.

Section 10.3 Notices. Any notice given pursuant to this Agreement shall be given
in writing and delivered in person by overnight courier (Fed-Ex, UPS or DHL)
addressed as follows:

 

If to MeadWestvaco:

  

Corporate Secretary

MeadWestvaco Corporation

11013 West Broad Street

Glen Allen, Virginia 23060

     

With a copy to, if by courier:

MeadWestvaco Corporation

Plant Manager, Mahrt Mill

Highway 165 South

Cottonton, Alabama 36851

  

With a copy to, if by US Post Office:

MeadWestvaco Corporation

Plant Manager, Mahrt Mill

 

21



--------------------------------------------------------------------------------

  

P.O. Box 520

  

Phenix City, Alabama 36868

If to Supplier:

  

Wells TRS Harvesting Operations, LLC

  

c/o Wells Real Estate Funds

6200 The Corners Parkway

Norcross, Georgia 30092

Tel.: (770) 243-8249

Fax: (770) 243-8286

  

With a copy to:

  

Powell Goldstein LLP

  

One Atlantic Center

  

1201 West Peachtree Street, 14th Floor

  

Atlanta, Georgia 30309

  

Attn.: C. Glenn Dunaway, Esq.

  

Tel.: (404) 572-4545

  

Fax: (404) 572-6999

Such notices shall be deemed given at the time of delivery. Any party may change
its address or the addressee specified for notices by designating a new address
or addressee by notice in accordance with this Section 10.3.

Section 10.4 Amendment; Waiver. No amendment, modification or discharge of
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. The failure of either party to insist
in any one or more instances upon strict performance of any of the provisions of
this Agreement or take advantage of any of its rights hereunder shall not be
construed as a waiver of any such provisions or the relinquishment of any such
rights, but the same shall continue and remain in full force and effect.

Section 10.5 Entire Agreement. This instrument constitutes the entire agreement
between the parties relating to the subject matter hereof, and there are no
agreements, understandings, conditions, representations, or warranties not
expressly set forth herein.

Section 10.6 Sovereign Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Georgia, without reference to the
conflicts of laws or choice of law provisions thereof.

 

22



--------------------------------------------------------------------------------

Section 10.7 Binding Agreement. Subject to the limitations of Sections 10.1 and
10.2, this Agreement shall bind and inure to the benefit of the parties and
their respective successors and assigns, and to the benefit of each Person
entitled to indemnification under Section 6.6.

Section 10.8 Headings. The section and other headings in this Agreement are
inserted solely as a matter of convenience and for reference, are not a part of
this Agreement, and shall not be deemed to affect the meaning or interpretation
of this Agreement.

Section 10.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.

Section 10.10 Annexes and Exhibits. All annexes, attachments, schedules and
exhibits to this Agreement referenced herein are incorporated herein by
reference.

Section 10.11 Severability, etc. Any term or provision of this Agreement that is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability, without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or unenforceability of any of the terms or
provisions of this Agreement in any other jurisdiction. If any term or provision
of this Agreement is so broad as to be invalid or unenforceable, the provision
shall be interpreted to be only so broad as is valid or enforceable. Subject to
the foregoing provisions of this Section 10.11, if any term or provision of this
Agreement is invalid or unenforceable for any reason, such circumstances shall
not have the effect of rendering such term or provision invalid or unenforceable
in any other case or circumstance.

Section 10.12 No Presumption Against Drafter. Each of the parties hereto has
jointly participated in the negotiation and drafting of this Agreement. In the
event of an ambiguity or a question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by each of the parties hereto
and no presumptions or burdens of proof shall arise favoring any party by virtue
of the authorship of any of the provisions of this Agreement.

Section 10.13 Arbitration.

(a) All controversies, disputes, or claims arising among the parties in
connection with, or with respect to, any provision of this Agreement which have
not been resolved within twenty (20) days after either MeadWestvaco, on the one
hand, or Supplier, on the other hand, has notified the other in writing of such
controversy, dispute or claim, shall be settled by arbitration administered by
the American Arbitration Association (“AAA”) under its Commercial Arbitration
Rules, and judgment on the award rendered by the arbitrator(s) may be entered in
any court having jurisdiction

 

23



--------------------------------------------------------------------------------

thereof. Notwithstanding anything contained in this Section 10.13 or the AAA
Commercial Arbitration Rules to the contrary, any arbitrator appointed hereunder
to resolve disputes shall be an attorney licensed to practice law in the United
States with experience in commercial real estate and the timber and paperboard
and lumber industries and shall have expertise appropriate to the dispute. In
addition to the aforementioned qualifications, any arbitrator appointed
hereunder to resolve disputes arising out of any Article IV matter shall have a
familiarity with the factors taken into account in pricing wood fiber products
and shall otherwise be qualified to make the pricing determinations required by
Article IV.

(b) Nothing herein contained shall bar the right of any of the parties to seek
and obtain temporary injunctive relief from a court of competent jurisdiction in
accordance with applicable law against threatened conduct that will cause loss
or damage, pending completion of the arbitration, and the prevailing party
therein shall be entitled to an award of its reasonable attorneys’ fees and
costs.

(c) In the event of a dispute concerning a pricing determination required by
Article IV, each party shall provide the arbitrator with its written proposal
for resolving the dispute, including any data it deems relevant in support of
its proposed resolution. The arbitrator shall be bound to adopt one of the
proposals (and not an average of the two proposals) as his or her final
determination. The arbitrator’s award shall state the reasons on which the award
is based.

(d) The award of the arbitrator shall be final and binding absent manifest error
and shall be the sole and exclusive remedy between the parties regarding any
claim, counterclaims, issues, or accounting presented to the tribunal. Any
monetary award shall include interest from the date of any breach of or other
violation of this Agreement to the date on which the award is paid, at a rate of
1.5% per month. Judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction thereof.

(e) Notwithstanding anything contained in this Agreement to the contrary, in the
event that any controversy, dispute, or claim exceeds $10,000,000, this
Section 10.13 shall not apply.

Except as otherwise provided in this Agreement, this Section shall be
interpreted, governed by and enforced in accordance with the United States
Arbitration Act, 9 U.S.C. Section 1-14.

Section 10.14 Supplier’s Collateral Assignment. Supplier hereby collaterally
assigns to MeadWestvaco all of its rights and responsibilities under the Master
Stumpage Agreement; provided, however, the rights conferred by this collateral
assignment may be exercised by MeadWestvaco only as provided in Section 7.2(c).

Section 10.15 Parental Guaranty. In the event MeadWestvaco fails to pay any
amount payable to Supplier pursuant to this Agreement, Parent unconditionally
agrees that Parent shall pay any such amounts; this guaranty shall survive the
termination of this

 

24



--------------------------------------------------------------------------------

Agreement. Parent represents and acknowledges that it is receiving substantial
economic benefits from the consummation of the transactions contemplated by the
Purchase and Sale Agreement, of which this Agreement is an essential part.

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

WELLS TRS HARVESTING OPERATIONS, LLC

By:

 

Forest Resource Consultants, Inc.

Its:

 

Manager

 

/s/ David Foil

 

David Foil

 

President

MEADWESTVACO CORPORATION

By:

 

/s/ James H. Hill

 

Name: James H. Hill

 

Title: Vice President - Forestry

MEADWESTVACO COATED BOARD, INC.

By:

 

/s/ James H. Hill

 

Name: James H. Hill

 

Title: Vice President - Forestry

 

26



--------------------------------------------------------------------------------

ANNEX A - PRODUCT SPECIFICATIONS

MEADWESTVACO MAHRT MILL PULPWOOD SPECIFICATIONS

Safety Requirements

Trucks are subject to rejection from company property for violations of the
following safety regulations. Repeat offenders are subject to a permanent ban
form company property.

 

1.

Truck drivers must wear a hard hat and safety glasses at all times upon entering
company property. This includes the scale house.

 

2.

Truck drivers should not address a problem or use profanity to an operator.
Problems should be addressed to management.

 

3.

Truck drivers must be out of the truck and clear of load while being unloaded.

 

4.

No passengers shall be allowed in wood, chip, or fuel trucks beyond the mill
gate. Only exceptions are trainees. (This is an insurance requirement).

 

5.

Drivers should observe posted speed limits and warning signs at all times.
Failure to comply could result in expulsion from company property.

 

6.

All tree length loads entering the mill must be secured with a binding cable.
All random length must be secured with two binding cables per bunk. Binding
cables are to be removed only at the designated unbinding station.

 

7.

Loads rejected for safety or quality reasons should return to the woods to make
necessary corrections. Stems should not be removed or cut on company property.

 

8.

All trucks entering company property should be in acceptable highway condition
and meet DOT requirements.

 

9.

Wood trailers should be constructed and maintained to withstand normal unloading
without sustaining unnecessary damage. Company scalers and operators will reject
trucks if they believe damage may occur to the trailer during unloading.

 

10.

All trucks entering company property should utilize front and rear lights early
and late in the day and during periods of poor weather conditions.

 

11.

Chip and fuel vans must be equipped with a heavy duty rear bumper low enough to
solidly contact a backstop 40 inches high on the truck dump. The brace must be
constructed to support the entire without of both truck and trailer.

 

12.

Chip and fuel vans must be in good condition without holes, loose boards or
plywood patching.

 

13.

Chip and fuel vans with side-opening doors will not be unloaded.

 

14.

Chip and fuel trucks must have engine turned off prior to unloading.

 

15.

Tarps and nets should be removed before the trailer is backed onto the dump.

 

16.

The rear doors of chip and fuel trailers should not be opened until after the
trailer is against the backstop.

 

17.

Carrying or consuming alcoholic beverages, illegal drugs or firearms on company
property is strictly forbidden. Anyone found carrying, consuming, or under the
influence of alcohol or drugs is subject to an immediate, permanent ban from
company property and the proper authorities will be contacted.

 

A-1



--------------------------------------------------------------------------------

MEADWESTVACO MAHRT MILL PULPWOOD SPECIFICATIONS

Quality Requirements

1. Pine and Hardwood pulpwood must be cut from sound trees.

2. Limbs and knots must be trimmed flush with stem.

3. Wood must be clean of all metal, plastic or foreign objects.

4. Charred wood will not be accepted.

5. No mixed loads of pine and hardwood will be accepted.

6. All standards on trucks and trailers will be constructed of metal. All
extensions will be constructed of metal and must be secured firmly to the
standard.

7. Loads with one or more stems above the standard will be rejected.

8. All loads will be free of excessive vines and limbs.

9. Double bunk wood must be a minimum of 12’. Each bunk of random length wood
should be secured with a minimum of two (2) cable binders.

10. The largest point in any stem should not exceed 28” in diameter outside
bark. Stems larger than 28” in diameter will be refused.

11. Pine and hardwood tree-length delivered to the mill must be a minimum of
20’.

12. There must be a minimum clearance of 10” between the wood and trailer center
support at the unloading point on tree- length wood.

13. The minimum top diameter is 2 1/2 inches inside bark. Loads with more than
20 stems below the 2  1/2 inches will be refused.

 

A-2



--------------------------------------------------------------------------------

MEADWESTVACO MAHRT WET STORAGE

Pulpwood & Sawtimber Loading and Unloading Requirements

 

1.

All Safety and Quality requirements that apply to Mahrt and Cottonton also apply
to the Mahrt Wet Storage, including hardhats and safety glasses being worn while
trucks are being loaded or unloaded.

 

2.

All butts must be loaded to the front.

 

3.

No double bunk loads.

 

4.

Piggy-back loads are allowed.

STRINGER SPECIFICATIONS

 

1.

7” minimum butt and 3” minimum top.

 

2.

The first 16’ of stem must be straight and clear of any defects.

 

3.

Minimum length: 29’

 

4.

Only Southern Yellow Pine Species accepted.

 

A-3



--------------------------------------------------------------------------------

MEADWESTVACO COTTONTON MILL SAWTIMBER SPECIFICATIONS

1. GENERAL: All logs must be sound, straight Southern Yellow pine (no Spruce or
Virginia pine) with limbs trimmed flush with the stem. Butt ends must face
toward the truck cab and load clearance must be at least 10” between trailer bed
and load. Binders must remain fastened until the load is past the scales (or
parked under crane for unloading at Cottonton). Any truck with logs loaded above
the bolsters will automatically be rejected.

2.

TREE LENGTH CHIP-N-SAW:

         

Minimum length

  

29’

  

Butt diameter (dib)

  

10” minimum for saw cut

     

11” minimum for shear cut

     

26” maximum

  

Top diameter (dib)

  

6” minimum

  

TREE LENGTH SAWTIMBER:

  

7” TOP SAWLOG

  

8” TOP SAWLOG

Minimum length

  

33’

  

33’

Butt diameter (dib)

  

NO minimum

  

NO minimum

  

26” maximum

  

26” maximum

Top diameter (dib)

  

7” minimum

  

8” minimum

PRE-CUT SAWLOGS

  

7” TOP SAWLOG

  

10” TOP SAWLOG

Lengths

  

12’6”, 16’6”

  

12’6”, 16’6”

Butt diameter (dib)

  

26” maximum

  

26” maximum

  

NO minimum

  

NO minimum

Top diameter (dib)

  

7” minimum

  

10” minimum

NO RING KNOTS ACCEPTED IN PRE-CUTS OR VENEER, NO SHEAR PRE-CUTS ACCEPTED

CULL SCHEDULE:

 

  A.

Cull 40% of average log weight for the following deficiencies:

 

  1.

Butt diameter less than minimum.

 

  2.

Butt diameter greater than maximum for tree length.

 

  3.

Sweep greater than 2” in any 16’ section log.

 

  4.

Live knots in the first 16’ of log.

 

  5.

Canker

 

  6.

Pre-cut sawn to incorrect length.

 

  7.

Blue stain.

 

  8.

Forked tree.

 

  9.

Split butt extending more than  1/4 diameter of butt or greater than 1’ along
stem.

 

  10.

Hollow or rotten butt.

 

  11.

Tree length log less than specified length.

 

  12.

Pre-cut top diameter below minimum.

 

A-4



--------------------------------------------------------------------------------

  13.

Excessive vines in load (with possible load rejection)

 

  14.

Abrupt crook

 

  B.

Cull 15% of average log weight for the following defect:

 

  1.

Top diameter less than minimum for tree length and cut-up logs

 

  C.

Cull 10% of Average log weight for the following deficiencies:

 

  1.

Each limb extending greater than 2” from log surface.

 

  2.

Each knot 5” or larger in Chip-n-saw and Pine Sawlog and each knot 3” or larger
in Veneer

 

  D.

Cull 100% of average log weight for the following deficiencies:

 

  1.

Pre-cut exceeding maximum butt diameter.

 

  2.

Spruce or Virginia pine.

 

  3.

Metal in logs (with possible load rejection).

 

  4.

Wolf or Field pine (excessive limbs)

 

  5.

Ring knot in pre-cut log

If a tree length sawlog with less than a 10” butt results from bucking a tree
into two pieces in order to maintain a legal length load, the top piece will not
be culled for small butt. However, both pieces must be on the same load.

WE RESERVE THE RIGHT TO REJECT ANY STEM(S) WHICH WE JUDGE UNSUITABLE FOR
PROCESSING.

 

COTTONTON

       

WAVERLY HALL

Scale house

  

334-855-5900 SL 65

  

Woodlands Office

  

334-855-5980 SL 68

  

Woodlands Office 706-582-2026 SL 66

 

A-5



--------------------------------------------------------------------------------

Schedule 4.1

Wells REF, MeadWestvaco - Mahrt Timberlands Fiber Supply Agreement

Date: June 26, 2007

 

I.      Price Schedule

              Delivery Point    Delivered
$/Ton
(0-70 miles)    Stumpage
$/Ton
(0-70 miles)

Pine Pulpwood

  

Mahrt Mill

   $ 25.00    $ 8.00

Hardwood

        

Pulpwood

  

Mahrt Mill

   $ 25.50    $ 8.50

Pine Chips

  

Mahrt Mill

     na    $ 6.50

Pine Chip-N-Saw/Sawtimber

  

Cottonton Sawmill

   $ 38.50    $ 21.50

Pine Sawlogs 7”

  

Cottonton Sawmill

   $ 52.00    $ 35.00

Pine Sawlogs 8”

  

Cottonton Sawmill

   $ 63.00    $ 46.00

 

Notes:

  

1) Stumpage rates above apply only to chipper harvest tracts agreed under the
FSA.

  

2) MWV shall pay a premium of $1.27 per ton for all Delivered Wood purchased
from tracts in excess of 70 miles haul distance.

Annual Plan Volumes to be Delivered

 

II.

(Tons)

 

          Committed
Tons    Forecasted Tons

Product

   2007*    2008    2009    2010    2011    2012    2013 Pine Pulpwood         
           

(Note: 80,000 tons of whole tree chips shall be made available for purchase as
stumpage by MWV, balance is roundwood delivered)

Mahrt Fee

      282,640    322,430    284,800    285,360    278,960    291,760

PLM Leases

      108,480    55,980    129,840    147,840    77,200    66,640

LTC Lease

      82,400    73,350    106,960    177,440    200,960    236,320

Total Pine Pulpwood

   TBD    473,520    451,760    521,600    610,640    557,120    594,720

Hardwood Pulpwood

                    

Mahrt Fee

      103,760    85,680    78,158    105,422    93,897    110,577

PLM Leases

      20,000    9,920    24,640    32,480    15,840    9,120

LTC Lease

      52,560    27,120    29,200    29,360    29,200    26,800

Total Hardwood

                    

Pulpwood

   TBD    176,320    122,720    131,998    167,262    138,937    146,497

Pine Chip-N-Saw/Sawtimber

                    

Mahrt Fee

      0    0    0    0    0    0

PLM Leases

      149,000    80,500    187,000    232,900    135,500    65,270



--------------------------------------------------------------------------------

LTC Lease

      0    0    0    0    0    0

Total Pine CNS/Sawlogs

   TBD    149,000    80,500    187,000    232,900    135,500    65,270

Total All Tons

                    

Mahrt Fee

      386,400    408,110    362,958    390,782    372,857    402,337

PLM Leases

      277,480    146,400    341,480    413,220    228,540    141,030

LTC Lease

      134,960    100,470    136,160    206,800    230,160    263,120

Grand Total All Tons

   TBD    798,840    654,980    840,598    1,010,802    831,557    806,487

 

*

Note: 2007 Volume to be mutually determined and prorated as of closing



--------------------------------------------------------------------------------

Timberlands II LLC Agreement